 Case 1:20-cr-00427-AMD Document 18 Filed 02/23/21 Page 1 of 3 PageID #: 100


                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
NS                                                271 Cadman Plaza East
F.#2020R00275                                     Brooklyn, New York 11201




                                                  February 23, 2021


By E-Mail and ECF

Mr. Douglas Morris, Esq.
Federal Defenders of New York, Inc.
Eastern District of New York
One Pierrepont Plaza, 16th Floor
Brooklyn, New York 11201

E-Mail: douglas_morris@fd.org


              Re:    United States v. Donnell Russell
                     Criminal Docket No. 20-427 (AMD)

Dear Mr. Morris:

               Enclosed please find the government’s additional discovery in accordance with
Rule 16 of the Federal Rules of Criminal Procedure. The government also continues to request
reciprocal discovery from the defendant. Enclosed please find copies of the following items.



 Discovery                                       Description
  Exhibit

     11      Affidavit and Search Warrant to search a forensic examination report of an Apple
             iPhone belonging to the defendant

     12      Forensic Examination Report for an Apple iPhone belonging to the defendant

     13      Subscriber information for three Google accounts

    13a      Business Records Certification
Case 1:20-cr-00427-AMD Document 18 Filed 02/23/21 Page 2 of 3 PageID #: 101




   14     Sprint Records for Telephone Number (312) 975-5608

   15     T-Mobile Records for Telephone Number (312) 975-5608

  15a     Business Records Certification

   16     T-Mobile Records for Telephone Number (312) 203-3030

  16a     Business Records Certification

   17     AT&T Records for IP address 108.90.240.242

  17a     Business Records Certification

   18     T-Mobile Records

  18a     Business Records Certification

   19     Google Records related to various YouTube videos

  19a     Business Records Certification

   20     Facebook Records for “suvivinglies” account

   21     Oath Records for two Yahoo! Email Accounts

  21a     Business Records Certification

   22     Subscriber information for account ib.drussell@gmail.com

  22a     Business Records Certification

   23     United States Postal Service (“USPS”) Records for Tracking Number 7018 0680
          0001 3304 2470

  23a     Business Records Certification

   24     USPS Records for Tracking Number 9590 9402 4018 8079 6963 58

  24a     Business Records Certification

   25     Redacted Report of Investigation Regarding the Defendant’s Arrest

   26     Redacted text message communications from Telephone Number (312) 203-3030 to
          Jane Doe #1 and Jane Doe #2



                                           2
 Case 1:20-cr-00427-AMD Document 18 Filed 02/23/21 Page 3 of 3 PageID #: 102




                                                 Very truly yours,

                                                 SETH D. DUCHARME
                                                 Acting United States Attorney

                                          By:         /s/
                                                 Elizabeth Geddes
                                                 Nadia Shihata
                                                 Maria Cruz Melendez
                                                 Assistant U.S. Attorneys
                                                 (718) 254-7000

Enclosures

cc:   Clerk of the Court (by ECF) (without enclosures)




                                             3
